Matter of Kevin M. (2016 NY Slip Op 00979)





Matter of Kevin M.


2016 NY Slip Op 00979


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOHN M. LEVENTHAL
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX, JJ.


2015-02735
 (Index No. 3328/14)

[*1]In the Matter of Kevin M. (Anonymous), appellant. South Beach Psychiatric Center, respondent.


Mental Hygiene Legal Service, Mineola, NY (Michael D. Neville, Laura Rothschild, and Dennis B. Feld of counsel), for appellant.
Eric T. Schneiderman, Attorney General, New York, NY (Anisha S. Dasgupta and Eric Del Pozo of counsel), for respondent.

DECISION & ORDER
In a proceeding pursuant to Mental Hygiene Law § 9.31 to release the petitioner from a mental health care facility where he was being involuntarily confined and treated, the petitioner appeals from an order of protection of the Supreme Court, Richmond County (Marrazzo, Jr., J.), dated November 6, 2014, barring him, inter alia, from contacting or visiting the home or place of work of Robyn Fenty, also known as Rihanna.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal has been rendered academic and, therefore, must be dismissed, in light of our determination in the related appeal decided herewith (see Matter of Kevin M., _____ AD3d ______ [Appellate Division Docket No. 2015-02730]).
RIVERA, J.P., LEVENTHAL, SGROI and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court